      Case 3:19-cr-03626-CAB Document 144 Filed 05/06/20 PageID.407 Page 1 of 5


1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                             SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                            Case No.: 19CR3626-CAB
10                                       Plaintiff,
                                                          Order Denying Motion for
11   v.                                                   Amendment of Conditions of Release
                                                          [Doc. No. 141]
12   RODOLFO ANDRADE (8),
13                                     Defendant.
14
15             Before the Court is defendant Rodolfo Andrade’s motion for amendment of his
16   conditions of release. [Doc. No. 141.] Government opposed the motion. [Doc. No. 142.]
17   The Court finds the motion suitable for determination without further hearing, on the
18   papers submitted by the parties which set forth their respective positions. United States v.
19   Martinez-Tomas, No. 20-50095 (9th Cir., April 30, 2020). For the reasons set forth below,
20   the motion is DENIED.
21        I.      Background
22             On August 16, 2019, defendant Andrade was arrested at the San Ysidro Pedestrian
23   East Port of Entry and charged with importation of controlled substances
24   (methamphetamine and heroin) in violation of 21 U.S.C. §§ 952, 960. [Case No. 19cr3573,
25   Doc. No. 1.] The government moved for the defendant’s detention. [Doc. No. 5]           On
26   August 22, 2019, and after a hearing on the government’s motion, the United States
27   Magistrate Judge set conditions of pretrial release for the defendant, including an
28

                                                      1
                                                                                    19CR3626-CAB
         Case 3:19-cr-03626-CAB Document 144 Filed 05/06/20 PageID.408 Page 2 of 5


1    appearance bond in the amount of $75,000 secured by cash or corporate surety. [Doc. No.
2    10.]
3               On September 13, 2019, the defendant was indicted in the instant case, for
4    conspiracy to distribute controlled substances, in violation of 21 U.S.C. §§ 841, 846. [Case
5    No. 19cr3626, Doc. No. 1.] Defendant was arraigned on the indictment on October 30,
6    2019 and the same conditions of pretrial release were set for the defendant. [Doc. No. 91.]1
7         II.      Motion to Magistrate Judge to Amend Conditions of Release
8               Unable to meet the conditions set by the magistrate judge, on April 6, 2020, the
9    defendant filed a contested motion for amendment of his bond conditions. [Doc. No. 134.]
10   Magistrate Judge Andrew Schopler heard the motion on April 9, 2020. [Doc. Nos. 137,
11   140 (hrg. transcript).]
12              Defendant requested his conditions be modified to allow either his release on his
13   own recognizance, a signature bond signed by him, or a lower cash bond that could possibly
14   be posted by The Bail Project. [Doc. No. 134, at 1.] The primary basis of defendant’s
15   motion is that he cannot meet the conditions set by the court and he is a 51-year old with
16   diabetes and is therefore at risk for serious illness or death if he is exposed to the COVID-
17   19 virus if he remains in custody. [Id, at 2.]
18              The government opposed modification of the defendant’s conditions based on the
19   defendant’s serious criminal record and the seriousness of the offense. [Id., 12-13.] The
20   government argued that the conditions set by the magistrate judge were reasonable based
21   on all the 18 U.S.C. § 3142(g) factors. [Id., at 15-16.] The magistrate judge considered:
22   (1) the nature and circumstances of the offense; (2) the weight of the evidence; (3) the
23   history and characteristics of the defendant; and (4) the nature and seriousness of danger
24   to the community. Having weighed all the factors, the magistrate judge set conditions that
25   would reasonably assure the defendant’s appearance in court.               None of the factual
26
27
     1
      The importation charge was dismissed without prejudice on November 4, 2019. [Case No. 19cr3573,
28   Doc. No. 22.]

                                                      2
                                                                                          19CR3626-CAB
      Case 3:19-cr-03626-CAB Document 144 Filed 05/06/20 PageID.409 Page 3 of 5


1    underpinnings of the court’s analysis were challenged. The government argued that
2    speculation alone that the Defendant could contract the COVID-19 virus while in custody
3    did not justify the modifications of the conditions set. [Id., at 16.]
4          Magistrate Judge Schopler again considered the § 3142(g) factors, the defendant’s
5    health status, the current public health emergency and conditions at the defendant’s
6    detention facility, and order a modification of the pretrial release order. He reduced the
7    amount of the appearance bond to $50,000, secured by cash or corporate surety. He also
8    provided the alternative of a $50,000 signature bond signed by the defendant and one other
9    financially responsible adult with a $2,500 cash deposit. [Doc. No. 139.]
10         Defendant now seeks amendment of the modified conditions set by Magistrate Judge
11   Schopler. [Doc. No. 141.]
12      III.    Motion to the District Judge to Amend Conditions of Release
13             Pursuant to 18 U.S.C. § 3145(a), if a person is ordered released by a magistrate
14   judge, the person may file, with the court having original jurisdiction over the offense, a
15   motion for amendment of the conditions of release. The Court considered de novo the
16   defendant’s request for amendment of his conditions of release. United States v. Koening,
17   912 F.2d 1190, 1193 (9th Cir. 1990).
18      A. § 3142(g) Factors Applied to Defendant Andrade
19         The findings on the § 3142(g) factors of the magistrate judges are unchallenged, so
20   the Court will only summarize them here.
21              1. Nature and Seriousness of the Offense
22         The defendant is charged with conspiracy to distribute controlled substances, in
23   violation of 21 U.S.C. § 841, 846. The charge carries a presumption of detention and
24   mandatory minimum penalties. 18 U.S.C. § 3142(e)(3)(A), (B).
25              2. Weight of the Evidence against the Defendant
26         The weight of the evidence against the defendant is strong, however, this is “the least
27   important of the various factors” in the Court’s analysis. United States v. Motamedi, 767
28   F.2d 1403, 1408 (9th Cir. 1985).

                                                    3
                                                                                     19CR3626-CAB
         Case 3:19-cr-03626-CAB Document 144 Filed 05/06/20 PageID.410 Page 4 of 5


1               3. Defendant’s History and Characteristics
2                       a. Family and community ties
3            The defendant is a citizen of the United States and has significant family ties to the
4    Southern District of California.
5                       b. Physical and mental condition
6            The defendant is 51-years old and a diabetic. While incarcerated the defendant
7    contends he faces an increased risk of exposure to the COVID-19 virus.2 The presence of
8    the pandemic does not however, override the Court’s obligation to conduct an
9    individualized analysis under all the factors in 18 U.S.C. § 3142(g). The Court recognizes
10   that defendant does have a physical condition that may place him at an increased risk of
11   serious complications if he were to contract the virus.
12                      c. Employment and Financial Resources
13           Although the defendant represents he was employed prior to his arrest, he apparently
14   does not have any significant financial resources as he represents he cannot meet the bond
15   term requiring a $2,500 cash deposit.
16                      d. Length of Residence
17           The defendant has lived nearly his whole life in the San Diego area.
18                      e. Drug or Alcohol Abuse
19           The defendant has a history of drug and/or alcohol issues.
20                      f. Criminal History, Past Conduct and Failures to Appear
21           The defendant has a significant criminal history, including a 2015 conviction for
22   drug trafficking for which he received a four-year sentence. He is alleged to be affiliated
23
24
25   2
      The Court recognizes that the COVID-19 pandemic presents significant and unprecedented public health
26   concerns, and the challenges that exist in containing the virus in detention facilities are serious
     considerations. Current recommendations to attempt to contain the spread of the virus, such as social
27   distancing, frequent hand washing and wearing a face mask are difficult to practice in detention facilities.
     These challenges however do not require that all pretrial detainees be released on bond without
28   consideration of the other § 3142(g) factors.

                                                          4
                                                                                                  19CR3626-CAB
      Case 3:19-cr-03626-CAB Document 144 Filed 05/06/20 PageID.411 Page 5 of 5


1    with the Logan Heights gang.       He has repeated violations of parole and probation
2    conditions. [Doc. No. 134-2.].
3             4. Nature and Seriousness of the Danger to Community
4          Given the nature of the charge and the defendant’s criminal history of violence and
5    drug charges the government originally moved for detention. That motion was denied and
6    conditions were set, however the conditions previously set by the magistrate judges reflect
7    the potential danger that the release of the defendant would pose to the community.
8       B. No New Issues are Presented
9          The defendant raises no new issues in his motion for amendment of the bond
10   conditions set on April 9, 2020. Having considered and weighed all the factors, including
11   the issues raised by the COVID-19 virus and the conditions at the facility housing the
12   defendant, the Court finds that bond conditions set by Magistrate Judge Scholper are
13   reasonable.
14         Defendant’s request is DENIED without prejudice.
15         IT IS SO ORDERED.
16
17         Dated: 5/5/2020
18                                                       __________________________
19                                                       Hon. Cathy Ann Bencivengo
                                                         United States District Judge
20
21
22
23
24
25
26
27
28

                                                  5
                                                                                   19CR3626-CAB
